          Case 7:19-cr-00881-KMK Document 13 Filed 01/08/20 Page 1 of 1

HAFETZ & NECHELES LLP
ATTORNEYS AT LAW

10 EAsT 40™ SrREET, 48™ FLOOR
NEW YORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7 400
TELECOPIER. (2 12) 997-7646



                                            January 8, 2020
ViaECF
Hon. Kenneth M. Karas
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150


                Re:     United States v. Arnold Klein,   19-cr-881   (KMK)
Dear Judge Karas:
        We write to respectfully request a modification of Arnold Klein's bail
conditions to allow him to travel to Montreal, Canada from March 3 to March 8
for his granddaughter's wedding.
       Mr. Klein was released on a $250,000 secured bond, co-signed by two
FRPs. His travel is restricted to S.D.N.Y., E.D.N.Y., and D.N.J, and he was
required to surrender his passport.
       Mr. Klein's granddaughter is getting married Wednesday, March 4, in
Montreal. Mr. Klein would like to travel to Montreal the day before the wedding,
stay through the ensuing Shabbat, and return on Sunday the 8 th .



                                                                                       1
        Mr. Klein's pre-trial officer-as is his Office's policy on international
travel-takes no position on this request. AUSA Shiva Logarajah has no objection
to this request.
       We therefore respectfully request that Your Honor (1) modify Mr. Klein's
bail conditions to allow him to travel to Canada from March 3-8; and (2) order
pre-trial services to return his passport to him on March 2. Mr. Klein will re-
surrender his passport immediately upon his return on Monday, March 9.

                                                                             Ci ~1tJ
                                            Respectfully submitted,
                                                   /s/
                                            Gedalia M. Stern
